USCA4 Appeal: 21-4044      Doc: 24         Filed: 05/04/2022    Pg: 1 of 5




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-4044


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        JARVIS JORDA SCOTT, a/k/a Jarvis Jarda Scott,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at
        Anderson. Henry M. Herlong, Jr., Senior District Judge. (8:11-cr-00816-HMH-3)


        Submitted: April 25, 2022                                            Decided: May 4, 2022


        Before DIAZ, RUSHING, and HEYTENS, Circuit Judges.


        Vacated and remanded by unpublished per curiam opinion.


        ON BRIEF: Erica M. Soderdahl, Assistant Federal Public Defender, OFFICE OF THE
        FEDERAL PUBLIC DEFENDER, Greenville, South Carolina, for Appellant. M. Rhett
        Dehart, Acting United States Attorney, E. Addison Gantt, Attorney Advisor, Office of
        Legal Education, Executive Office for United States Attorneys, UNITED STATES
        DEPARTMENT OF JUSTICE, Columbia, South Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4044       Doc: 24        Filed: 05/04/2022      Pg: 2 of 5




        PER CURIAM:

               Jarvis Jorda Scott appeals from the revocation of his supervised release and the

        resulting 24-month sentence of imprisonment.         Scott contends that his sentence is

        procedurally and substantively unreasonable. Because the district court did not adequately

        explain Scott’s sentence using permissible sentencing factors, we vacate and remand for

        resentencing.

               “A district court has broad, though not unlimited, discretion in fashioning a sentence

        upon revocation of a defendant’s term of supervised release.” United States v. Slappy, 872

        F.3d 202, 206 (4th Cir. 2017). Accordingly, we “will affirm a revocation sentence if it is

        within the statutory maximum and is not plainly unreasonable.” Id. at 207 (internal

        quotation marks omitted).      “To consider whether a revocation sentence is plainly

        unreasonable, we first must determine whether the sentence is procedurally or

        substantively unreasonable.” Id. In doing so, we generally apply “the procedural and

        substantive considerations that we employ in our review of original sentences, with some

        necessary modifications to take into account the unique nature of supervised release

        revocation sentences.” Id. (cleaned up). Only when we conclude that the revocation

        sentence is procedurally or substantively unreasonable must we consider whether it is

        plainly so. Id. at 208.

               “A revocation sentence is procedurally reasonable if the district court adequately

        explains the chosen sentence after considering the Sentencing Guidelines’ nonbinding

        Chapter Seven policy statements and the applicable 18 U.S.C. § 3553(a) factors.” Id. at

        207 (footnote omitted); see 18 U.S.C. § 3583(e) (listing § 3553(a) factors relevant to

                                                     2
USCA4 Appeal: 21-4044          Doc: 24      Filed: 05/04/2022      Pg: 3 of 5




        revocation sentences). “[T]he court should sanction primarily the defendant’s breach of

        trust, while taking into account, to a limited degree, the seriousness of the underlying

        violation and the criminal history of the violator.” U.S. Sentencing Guidelines Manual ch.

        7, pt. A, introductory cmt. 3(b), p.s. (2018). A district court may not base its revocation

        sentence on the factors enumerated in § 3553(a)(2)(A), which include “the need for the

        imposed sentence to reflect the seriousness of the offense, to promote respect for the law,

        and to provide just punishment for the offense.” United States v. Webb, 738 F.3d 638,

        641-42 (4th Cir. 2013) (internal quotation marks omitted). Although mere mention of these

        factors will not “automatically render a revocation sentence unreasonable[,]” a district

        court commits procedural error if its sentencing decision relies “predominately” on these

        factors. Id. at 642.

               Scott first argues that the district court procedurally erred by failing to sufficiently

        address his nonfrivolous mitigation arguments in support of a lower sentence. We disagree.

        The sentencing court “need not be as detailed or specific when imposing a revocation

        sentence as it must be when imposing a post-conviction sentence,” but “it still must provide

        a statement of reasons for the sentence imposed.” Slappy, 872 F.3d at 208 (internal

        quotation marks omitted). We have reviewed the record and conclude that the court’s

        explanation of the sentence is adequate to permit appellate review. While Scott argues that

        the court should have more thoroughly addressed his mitigation arguments, we “will not

        vacate a sentence simply because the court did not spell out what the context of its

        explanation made patently obvious: namely, that a [term of home confinement] was



                                                      3
USCA4 Appeal: 21-4044       Doc: 24         Filed: 05/04/2022       Pg: 4 of 5




        inappropriate under the circumstances.” United States v. Lester, 985 F.3d 377, 386 (4th

        Cir. 2021) (cleaned up) (in context of original criminal sentencing).

               Scott also contends that the district court’s sentence was procedurally unreasonable

        because the court failed to adequately explain its sentence using permissible sentencing

        factors. Specifically, Scott alleges that the court erroneously relied on the seriousness of

        his conduct and the need for just punishment in sentencing him. Because Scott did not

        raise this claim before the district court, we review it only for plain error. To establish

        plain error, Scott “must show that: (1) an error occurred; (2) the error was plain; and (3) the

        error affected his substantial rights.” United States v. Lockhart, 947 F.3d 187, 191 (4th

        Cir. 2020) (en banc). Even if a defendant makes this showing, we will not recognize the

        error unless it “seriously affects the fairness, integrity or public reputation of judicial

        proceedings.” Webb, 738 F.3d at 641 (cleaned up).

               We have reviewed the record and conclude that the district court committed

        procedural error in sentencing Scott. Before pronouncing the sentence, the court repeatedly

        invoked the egregious conduct underlying Scott’s state domestic violence offense and the

        short state statutory maximum penalty associated with that offense, and stated that the court

        was “for punishing people who break the law and batter people,” suggesting that the court

        inappropriately relied on the seriousness of Scott’s offense and the need to provide just

        punishment for his conduct. But providing just punishment is not a proper basis upon

        which to impose a revocation sentence.            Scott’s sentence is therefore procedurally

        unreasonable because the court’s explanation relied predominantly on impermissible

        factors. See id. at 642. Further, given our prior recognition that a sentencing court must

                                                      4
USCA4 Appeal: 21-4044      Doc: 24          Filed: 05/04/2022    Pg: 5 of 5




        base its decision on permissible factors, we conclude that the district court’s sentence was

        plainly unreasonable. See Slappy, 872 F.3d at 210. The record also supports Scott’s

        contention that his sentence may have been improperly increased on the basis of the court’s

        error. The sentencing error therefore affected Scott’s substantial rights, and we exercise

        our discretion to recognize the error.

               Accordingly, we vacate Scott’s sentence and remand for resentencing. ∗           We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process. The mandate shall issue forthwith.

                                                                    VACATED AND REMANDED




               ∗
                 Because we vacate for procedural unreasonableness, we do not address Scott’s
        substantive reasonableness challenge. See Slappy, 872 F.3d at 210.

                                                      5